Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/15/21 has been entered.
 
Response to Amendment
Amendments to the claims, filed on 4/20/21, have been entered in the above-identified application.
Any rejections made in the previous action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim Rejections - 35 USC § 103
Claims 1-7, 10-15, 17-20, and 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vilato et al (US 2008/0264931 A1) and Poole (KR 920000640 A).
	Regarding claims 1 and 22, Vilato teaches a coated glass or glass ceramic substrate comprising a glass-ceramic base or bare substrate comprising a semi-reflective coating comprising a glass flux and a pigment (i.e., a first layer on the substrate, the first layer including pigment particles embedded in a glass flux); wherein the semi-reflective layer me be applied to certain locations per the use of masks (i.e., the first layer having a textured surface); wherein paint (e.g., polysiloxane) is applied to the areas not covered by masks (i.e.,  a second layer on the first layer, the second layer at least partially filling the textured surface of the first layer, wherein the second layer is a polysiloxane) (para 13, 20, 37-39, 56). 
	Vilato fails to suggest wherein the first layer comprises pigments in a proportion of more than 50% by weight. However, Vilato teaches the use of both effect pigments and other pigments in the frit/flux (para 37-39).
Poole teaches it was known in the art at the time of invention to coat ceramic based articles with an enamel composition comprising 10 to 90% by weight of a frit glass flux composition and 10 to 90% (i.e., pigments in a proportion of more than 50% by weight) by weight of a pigment (claims).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention, per the teachings of Poole, to adjust the pigments in the glass flux of 
Regarding claims 2, 3, 5, and 6, Vilato teaches the paint may comprise polysiloxanes (i.e., polymeric layer) and comprises fillers such as pigments up 60% by weight (para 18, 20, 24).
Regarding claims 7 and 13, Vilato teaches the flux may comprise various oxides such as silicon or zinc oxides (i.e., inorganic material and fillers), metal oxide effect pigment particles, and other pigment particles (i.e., fillers)  (para 37).
Regarding claims 4, 10 and 17, it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the color of the effect pigments, other pigments, L*, and gloss of the individual layers as well as the combined layers to optimize the color, aesthetic, and decorative effects of the coatings.
Regarding claims 14 and 15, Vilato suggests the flux coating may have a maximum thickness of 3 μm and be applied to select areas using masks (i.e., maximum depth of 100%) (para 39, 56), so these ranges lie within or overlap the ranges of the instant claims.
Regarding claims 11-12, Vilato suggests the applicant of various layers and the use of masks to create voids or non-coated portions in the layers (i.e., textures and omissions in the layers) (para 11, 52-56); so it would have been obvious to one of ordinary skill in the art at the time of invention to adjust or add layers to article; wherein the layers added may contain omissions to optimize both the decorative as well as protective properties of the layers.
Regarding claims 18-20, Vilato suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention the coated glass or glass ceramic substrate is a cooktop comprising a top surface and a bottom surface, wherein the bottom surface comprises the first and the second layer (i.e., the coating is on the side of the top turned toward the heating element); and further a display area and/or a hob, wherein the first and second layers are left out of the display area and/or the hob (para 1-4, 7, 11, 43, 51, 73). 

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vilato and Poole as applied to claim 1 above, and further in view of Blanco et al (US 3,956,558 A).
Vilato as modified by Poole suggests the coated glass or glass ceramic substrate of instant claim 1.
Vilato as modified by Poole fails to suggest wherein the pigment particles of the first layer have a mean particle size of more than 0.25 μm.
	Blanco teaches a glass flux or frit layer comprising metal oxide pigments; wherein the pigments have an average particle size in the range of 0.5 microns to 2 microns (col 7, line 57 – col 8, line 61).
Therefore, it would have been obvious to substitute the pigments of Blanco for the pigments of Vilato, since substituting known equivalents for the same purpose as recognized in prior art is prima facie obvious (MPEP § 2144.06 II); and since it is prima facie obvious to select a known material based on its suitability for its intended use (MPEP § 2144.07).

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vilato and Poole as applied to claim 1 above, and further in view of Cnossen et al (US 2006/0251837 A1).
Vilato as modified by Poole suggests the coated glass or glass ceramic substrate of instant claim 1.
Vilato as modified by Poole fails to suggest wherein the first layer has a closed porosity of less than 30%.
Cnossen teaches a scratch-resistant, anti-stick, and low-friction sol-gel coating composition comprising fluoropolymer particles and silica particles; wherein the coating comprises polysiloxane and pigment particles; wherein the coating may be applied to ceramic, glass or enamel surfaces (abstract, para 6-8, 18, 49, 52). Cnossen further suggests that porosity will effect wear resistance in coatings (para 11).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention, per the teachings of Cnossen, to reduce the porosity (i.e., closed porosity) of the coating layers of Vilato as modified by Poole to strengthen the wear resistance of the coatings

Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vilato and Poole as applied to claim 1 above, and further in view of Gregory (US 2,357,399 A).
Vilato as modified by Poole suggests the coated glass or glass ceramic substrate of instant claim 1.
Vilato as modified by Poole fails to suggest wherein the first layer further comprises cracks; wherein the second layer at least partially fills the textured surface and the cracks so that the second layer is merged into the first layer. However, Vilato suggests the use of its coatings on cooking appliances (para 46).
Gregory teaches composite glass and ceramic articles such as pottery (i.e., cookware) wherein glass which covers an area of the ceramic article is provided with internal fractures functioning as light reflecting facets imparting to the glass covered portion of the article a jewel like quality subject to wide variation; and wherein the surface may have a crackled appearance (title, col 1, lines 1-30; figs 1, 1a, 5).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to combine the aesthetic effects of Gregory (i.e., internal fractures functioning as light reflecting facets or a crackled appearance) to the coated glass or glass ceramic substrates of as modified by Poole to give the articles an aesthetic design such as internal fractures functioning as light reflecting facets or a crackled appearance; therein resulting in a first layer that further comprises cracks; wherein the second layer at least partially fills the textured surface and the cracks so that the second layer is merged into the first layer.

Response to Arguments
Applicant’s arguments, see Remarks, filed 4/15/21, with respect to the rejection(s) of claim(s) the instant claims under pre-AIA  35 U.S.C. 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of new prior art of record under pre-AIA  35 U.S.C. 103(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152.  The examiner can normally be reached on Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783